STATE OF MICHIGAN

                            COURT OF APPEALS



JEANNE STARR ENTERPRISES, INC. and                           UNPUBLISHED
JEANNE STARR GATER                                           March 1, 2018

              Plaintiffs/Counter-Defendants-
              Appellants,

v                                                            No. 333188
                                                             Wayne Circuit Court
MARVIN TOWNS,                                                LC No. 13-016468-CB

              Defendant/Counter-Plaintiff-
              Appellee.


Before: JANSEN, P.J., and SERVITTO and SHAPIRO, JJ.

SHAPIRO, J. (concurring).

       I concur in the result only.



                                                      /s/ Douglas B. Shapiro




                                               -1-